ROSS, Circuit Judge.
I dissent. It is true that the California homestead law provides that the homestead can only be conveyed or incumbered by an instrument executed and acknowledged by both the husband and wife, and also exempts it from execution or forced sale except in certain enumerated cases. But these provisions of the statute the Supreme Court of the state held, in the case of Shinn v. Macpherson, 58 Cal. 596, had no application to a case where a husband fraudulently abstracted funds from the assets of a firm of which he was a member, and which was indebted to third parties, and with those funds paid off and discharged a mortgage upon the homestead of himself and wife; thus leaving the homestead clear, and the firm creditors, as well as his partners, defrauded. The court in that case had no difficulty in affirming a decree adjudging a lien upon the homestead, paramount to the homestead right, for the amount paid by Macpherson in discharging the mortgage lien, and adjudging a sale of the premises to satisfy such preferred lien; in its opinion saying:
“In our opinion, tiiere is no provision of tlie homestead law that affords a cloak for such a transaction. That law was enacted for beneficent pur*24poses, designed to secure a home for the family, but, as said by counsel for respondent, was never intended ‘to be a secure and impregnable asylum in which to deposit peculations from others.’ It is true that the statute provides that the homestead can only be conveyed or incumbered by an instrument executed and acknowledged by both husband and wife, and also that it is by the statute exempted from execution or forced sale, except in certain enumerated cases. But these provisions of the statute have no application to the case before us. The one regulates the mode of transfer or incumbrance of the homestead between the spouses and third persons, when the same is to be effected by conventional arrangement, not by act and operation of law; the other was designed to protect it from forced sale for ordinary indebtedness, etc., not as an immunity from torts and their legal consequences. Shoemake v. Chalfant, 47 Cal. 435; Riddell v. Shirley, 5 Cal. 488; Bishop v. Hubbard, 23 Cal. 514 [83 Am. Dec. 132].”
That decision of the Supreme Court of California has never been overruled or questioned, so far as I am advised; and the principle of it, which is but a rule of common honesty, is, in my opinion, quite as applicable to the facts of the present case.